DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2020/0296360) in view of Chang (U.S. 2020/0336735) and further in view of Seregin (U.S. 2016/0353117).
Regarding claim 1, Han teaches a method of video decoding for a decoder (see Figs. 8, 10), the method comprising: 
decoding prediction information of a block of a coded region in a video from a coded video bitstream, the prediction information including high level signaling information; determining whether a prediction mode of the block is an intra block copy (IBC) mode based on a value of the high level signaling information and constraint information (see par. 0073, 0125, teaches syntax data (constraint info), such as block-based syntax data, picture-based syntax data, and sequence-based syntax data, to a video decoder, e.g., in a picture header, a block header, a slice header, or other syntax data, such as a sequence parameter set (SPS), picture parameter set (PPS), or video parameter set (VPS) where the video decoder decodes such syntax data to determine how to decode corresponding video data, and teaches encoder signaling IBC mode with a block-level flag (signaling info)); and 

Han does not specifically teach the value of the high level signaling information being indicative of a maximum number of motion vector prediction candidates in a motion vector prediction candidate list for the IBC mode.
Chang teaches the value of the high level signaling information being indicative of a maximum number of motion vector prediction candidates in a motion vector prediction candidate list for the IBC mode (see par. 0031, 0127, teaches a video decoder being configured to decode a syntax element that indicates, either directly or indirectly, the maximum number of intra block copy merging candidates that are to be used to determine motion vectors used decode a portion of video data (e.g., a block, slice, picture, etc.), and teaches a decoder constructing a candidate list of motion vector predictors).
Han and Chang do not specifically teach the constraint information including one or more of (i) a slice type of the coded region, (ii) a chroma channel type of the block, and (iii) a width of the block and a height of the block.
Seregin teaches the constraint information including one or more of (i) a slice type of the coded region, (ii) a chroma channel type of the block, and (iii) a width of the block and a height of the block (see par. 0072, teaches a video decoder configured to receive a slice of video data and parse a slice type syntax element associated with the slice of the video data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Han with the limitations as taught by Chang and Seregin to provide for decoding a syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates (see Chang, par. 0009) and to provide for parsing an intra block copy (IBC) syntax element to determine that an IBC mode is enabled (see Seregin par. 0007).

Regarding claims 2, 11, 20, Han teaches the coded region comprises at least one of a video sequence, a group of pictures (GOP), a picture, a slice, or a tile (see par. 0004, 0047).

Regarding claim 3, 12, Seregin teaches determining that the prediction mode of the block is not the IBC mode in response to the value of the high level signaling information being zero (see par. 0007, 0055, teaches a value (0 or 1) of a syntax element  flag being used to indicate whether a video decoder decodes some blocks of slices using IBC). Motivation for this combination has been stated in claim 1.



Regarding claims 8, 17, Han teaches the merge mode of the IBC mode and the AMVP mode of the IBC mode share the motion vector prediction candidate list (par. 0084).

Regarding claim 9, 18, Seregin teaches the motion vector prediction candidate list for the merge mode of the IBC mode is different from a motion vector prediction candidate list for the AMVP mode of the IBC mode (see par. 0055). Motivation for this combination has been stated in claim 1.

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.   Motivation for this combination has been stated in claim 1.  

Regarding claim 19, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Han teaches a computer-readable medium (see par. 0010).  Motivation for this combination has been stated in claim 1.  

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li (U.S. 2016/0241868)

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483